                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 MICHAEL McNEARNY,

       Plaintiff,                              Case No. 1: 19-cv-00481-BLW

 vs.                                           INITIAL REVIEW ORDER
                                               BY SCREENING JUDGE
 CORIZON MEDICAL SERVICES;
 HSA GRANT, HSA JOHNSON,
 ASHLEY CANO, and IDOC RONA
 SIEGERT,

       Defendants.



        The Complaint of Plaintiff Michael McNearny was conditionally filed by the

Clerk of Court due to his status as a prisoner and pauper. (Dkts. 3, 1.) A “conditional

filing” means that Plaintiff must obtain authorization from the Court to proceed. All

prisoner and pauper complaints seeking relief against a government entity or official must

be screened by the Court to determine whether summary dismissal is appropriate. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that state a frivolous or

malicious claim, fail to state a claim upon which relief may be granted, or seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

        After reviewing the Complaint, the Court has determined that Plaintiff will be

required to file an amended complaint if he desires to proceed.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
                                   REVIEW OF COMPLAINT

   1. Standard of Law

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       A plaintiff is required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Iqbal, 556 U.S. at 678. In

Iqbal, the Court made clear that “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. at 678. In other

words, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (punctuation altered). If the facts

pleaded are “merely consistent with a defendant’s liability,” the complaint has not stated

a claim for relief that is plausible on its face. Id. (punctuation altered).

       To state a claim under 42 U.S.C. § 1983, the civil rights statute, a plaintiff must

allege a violation of rights protected by the Constitution or created by federal statute

proximately caused by conduct of a person acting under color of state law. Crumpton v.

Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To state an Eighth Amendment claim

regarding prison medical care, a complaint must contain facts alleging that prison

officials’ “acts or omissions [were] sufficiently harmful to evidence deliberate

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
indifference to serious medical needs.” Hudson v. McMillian, 503 U.S. 1, 8 (1992) (citing

Estelle v. Gamble, 429 U.S. 97, 103-04 (1976)). The Supreme Court has opined that

“[b]ecause society does not expect that prisoners will have unqualified access to health

care, deliberate indifference to medical needs amounts to an Eighth Amendment violation

only if those needs are ‘serious.’” Id. The Ninth Circuit has defined a “serious medical

need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain; . . . [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual's daily activities; or the
              existence of chronic and substantial pain.

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds,

WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

       Deliberate indifference exists when an official knows of and disregards a serious

medical condition or when an official is “aware of facts from which the inference could

be drawn that a substantial risk of harm exists,” and actually draws such an inference.

Farmer v. Brennan, 511 U.S. 825, 838 (1994). Deliberate indifference can be

“manifested by prison doctors in their response to the prisoner’s needs or by prison

guards in intentionally denying or delaying access to medical care or intentionally

interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104-05

(1976). A complaint alleging that a defendant acted with deliberate indifference requires

factual allegations that show “both ‘(a) a purposeful act or failure to respond to a



INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
prisoner’s pain or possible medical need and (b) harm caused by the indifference.’” Jett v.

Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).


   2. Summary of Allegations

       Plaintiff is an Idaho Department of Correction (IDOC) prisoner. He asserts that

Defendants have left him in pain for long stretches of time, which he alleges constitutes

deliberate indifference to his serious health needs. He alleges that he has suffered

permanent disfigurement and excruciating pain, as a result of the lack of proper

treatment. He requests injunctive relief in the form of appropriate medical care and an

award of monetary damages.


   3. Discussion of Claims Against Corizon

       Plaintiff has named Corizon, the prison’s contracted private medical provider, as a

defendant. To bring a § 1983 claim against a private entity performing a government

function, a plaintiff must allege that officials carried out an official policy or unofficial

custom that inflicted the injury at issue. Monell v. Dept. of Soc. Serv. of New York, 436

U.S. 658, 694 (1978); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012)

(Monell applicable to private entities performing government functions). That is, “[an

entity] can be found liable under § 1983 only where the [entity] itself causes the

constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989).

       Under Monell, requisite elements of a § 1983 claim against a municipality or

private entity performing a state function are the following: (1) the plaintiff was deprived

of a constitutional right; (2) the municipality or entity had a policy or custom; (3) the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
policy or custom amounted to deliberate indifference to the plaintiff’s constitutional

right; and (4) the policy or custom was the moving force behind the constitutional

violation. See Mabe v. San Bernardino County, Dep't of Pub. Soc. Servs., 237 F.3d 1101,

1110-11 (9th Cir. 2001). All policy-based claims must meet the pleading standards

clarified by Twombly and Iqbal, supra. That is, mere “formulaic recitation of a cause of

action’s elements” is insufficient. Twombly, 550 U.S. at 555.

       Plaintiff has provided insufficient allegations to state a claim against Corizon.

Without specific factual allegations about (1) what the Corizon policies were; (2) what

the Corizon policy makers actually did, and (3) how the policies caused the medical

providers to provide inadequate care, Plaintiff has not stated a claim. For example, he

must allege facts raising a plausible inference that the treatment chosen by the individual

medical providers, or a detrimental delay in provision of treatment, was not due to the

providers’ own independent decisions regarding how to conservatively treat Plaintiff’s

condition, based on their educational training and work experience—because that

situation does not equate to deliberate indifference. An official’s erroneous act or

omission does not necessarily mean that the entity has a policy encouraging or requiring

that act or omission.

       Plaintiff may amend his Complaint to state additional facts. If he has no such facts,

he should not include Corizon in the amended complaint, but instead may desire to sue

only those particular medical providers and supervisor who have failed to provide him

with medical care after he has brought his condition to their attention.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
   4. Discussion of Claims against Individual Defendants

       Plaintiff also sues HSAs Grant, Johnson, and Cano, as well as IDOC medical

supervisor Rona Siegert. Rather than simply include a list of the persons who treated him

or denied him treatment, Plaintiff must specifically allege when each person treated or

refused to treat him, whether different types of treatment were attempted and by whom,

what type of treatment he is currently receiving, and what attempts he has made to

communicate to providers which treatments have and have not worked. Plaintiff also

must include facts about what his particular condition is and how his body has reacted to

the various treatments attempted by the providers. Currently, Plaintiff has not included

enough facts to be able to proceed against these individuals.

       Only those persons who provided medical treatment or who reviewed the medical

treatment to determine whether it was appropriate can be included as named defendants

in a civil rights action. “Liability under section 1983 arises only upon a showing of

personal participation by the defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

1989). In Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011), the United States Court of

Appeals for the Ninth Circuit clarified that a supervisory defendant may be held liable

under § 1983 if there is “a sufficient causal connection between the supervisor’s wrongful

conduct and the constitutional violation.” Id. at 1207. Allegations sufficient to show a

causal connection include: (1) “setting in motion a series of acts by others”; (2)

“knowingly refus[ing] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failing to act or improperly acting in “the training, supervision, or control of his

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
subordinates”; (4) “acquiesc[ing] in the constitutional deprivation”; or (5) engaging in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1207-08 (internal quotations and punctuation omitted).


   5. Instructions for Amendment

       If Plaintiff chooses to amend the Complaint, he must allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation of his

constitutional rights. Taylor v. List, 880 F.2d 1040, 1045 (1989); Johnson v. Duffy, 588

F.2d 740, 743 (9th Cir. 1978). “Vague and conclusory allegations of official participation

in civil rights violations are not sufficient to withstand a motion to dismiss” or to survive

screening under 28 U.S.C. §§ 1915 and 1915A. Ivey v. Bd. of Regents of Univ. of Alaska,

673 F.2d 266, 268 (9th Cir. 1982); see also Iqbal, 556 U.S. at 678 (a complaint is

insufficient if it “tenders naked assertions devoid of further factual enhancement”

(punctuation altered)).

       An amended complaint must contain all of Plaintiff’s allegations in a single

pleading and cannot rely upon or incorporate by reference prior pleadings. Dist. Idaho

Loc. Civ. R. 15.1. An amended pleading completely replaces the original pleading.

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as an “Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed

with the Court.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
